Third District Court of Appeal
                                State of Florida

                           Opinion filed April 7, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D19-2455
                        Lower Tribunal No. 18-41649
                           ________________


              Dacra Development Corporation, et al.,
                                  Appellants,

                                      vs.

                          Ugo Colombo, et al.,
                                  Appellees.


    An Appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

      Kula & Associates, P.A., Elliot B. Kula and William D. Mueller, for
appellants.

      Coffey Burlington, P.L., and Jeffrey B. Crockett; Cole Scott & Kissane,
P.A., Thomas E. Scott, and Daryl Greenberg, for appellees.


Before FERNANDEZ, LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.